

114 HRES 455 IH: Expressing support for the people of Russia, condemning the Kremlin’s assault on human rights and the freedom of expression, and calling for Vladimir Putin to immediately release Alexey Navalny.
U.S. House of Representatives
2021-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 455IN THE HOUSE OF REPRESENTATIVESJune 4, 2021Mr. Keating (for himself and Mr. Fitzpatrick) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing support for the people of Russia, condemning the Kremlin’s assault on human rights and the freedom of expression, and calling for Vladimir Putin to immediately release Alexey Navalny.Whereas the Russian Federation is a party to the Universal Declaration of Human Rights, the European Convention on Human Rights (ECHR), the International Covenant on Civil and Political Rights, as well as the principal documents of the Organization for Security and Cooperation in Europe (OSCE);Whereas the Constitution of the Russian Federation states that the Russian Federation is a democratic federal law-bound State with a republican form of government in which political diversity and the multi-party system shall be recognized;Whereas the Constitution of the Russian Federation states that fundamental human rights and freedoms are inalienable, and that everyone shall have the right to life, freedom and personal immunity, association, freedom of ideas and speech, as well as the right to assemble peacefully;Whereas the Russian Federation has continuously and increasingly violated the fundamental human rights and freedoms enshrined in the Constitution of the Russian Federation as well as international law which it is obligated to uphold;Whereas Vladimir Putin orchestrated a sham plebiscite in July 2020, in a blatant attempt to maintain power and control until at least 2036, that violated the Constitution of the Russian Federation and OSCE commitments and was widely condemned by international rules-based organizations;Whereas Vladimir Putin’s regime has used the Russian Federation’s so-called Foreign Agent Law to eliminate and destroy the free and independent media space as well as target civil society and dissenting voices in the Russian Federation;Whereas the Russian Federation has enacted and the Russian Duma is considering expanding a law criminalizing engagement with so-called undesirable foreign organizations, the real purpose of which is to deny Russians their basic rights to freedom of association and expression, which includes the ability to see, receive, and impart information, including across borders;Whereas Vladimir Putin has enriched himself and his network of associates at the expense of the Russian taxpayer through embezzlement, criminal schemes, and the misuse of western financial systems;Whereas the Kremlin and its agents have exported corruption and malign influence activities to weaken democratic institutions and foment conflict beyond its borders;Whereas February 26, 2021, marked the seventh year since the Russian Federation’s assault on the sovereign territorial integrity of the Republic of Ukraine by invading and illegally occupying the Donbass and Crimea;Whereas domestically, the Russian Federation has continued a sustained crackdown on the freedoms of Russian citizens and persecuted over 12,000 political opposition leaders, human rights defenders, civil society activists, and journalists;Whereas agents of the Russian Federation have repeatedly and consistently utilized political assassinations and poisonings globally to silence dissent and the opposition, and Russian authorities refused or failed to investigate properly these cases;Whereas February 27, 2021, marked the sixth anniversary of the assassination of Russian opposition leader Boris Nemtsov;Whereas the OSCE report on the investigation of the assassination of Boris Nemtsov concluded in February 2020 that the main issue for addressing impunity is not the capabilities of Russian law enforcement, but political will;Whereas leading Russian opposition figure and anti-corruption activist Alexey Navalny has exposed numerous cases of corruption by Russian politicians and businesses, including most recently Putin’s corrupt ownership of a luxurious palace located on the Black Sea;Whereas Alexey Navalny has continually faced political persecution, harassment, and threats in response to his political activities;Whereas Alexey Navalny collapsed during an August 2020 flight from Tomsk to Moscow, requiring him to receive medical assistance first in Omsk and then in Germany where doctors assessed that he had been exposed to the Russian-made chemical weapon called Novichok;Whereas the use of chemical weapons under any cir­cum­stances constitutes a reprehensible crime under international law, in particular under the Chemical Weapons Convention;Whereas the Deputy Chief Physician at Omsk Emergency Hospital No. 1 who treated Alexey Navalny after his poisoning and who was in charge of the department that oversaw Alexey Navalny’s care and recovery, died unexpectedly on February 4, 2021;Whereas the head of trauma and orthopedics department at Omsk Emergency Hospital No. 1, who also treated Navalny, died on March 26, 2021;Whereas the Organization for the Prohibition of Chemical Weapons, whose technical assistance had been requested by the Government of Germany, confirmed that Alexey Navalny was indeed poisoned by the nerve agent Novichok;Whereas a joint investigation by Bellingcat and The Insider, in cooperation with Der Spiegel and CNN, reported on the Russian security services’ involvement in Russia’s chemical weapons program, which targeted Alexey Navalny;Whereas prominent political activist Vladimir Kara-Murza has been targeted twice by the Kremlin via similar poisonings conducted by the Russian Federation;Whereas the Office of the Director of National Intelligence assessed in the 2021 Annual Threat Assessment Unclassified Report that the Russian Federal Security Service (FSB) organized the assassination of a Chechen separatist in a Berlin park in 2019 and tried to kill Alexey Navalny with a fourth-generation chemical agent;Whereas following his recovery in Germany, Alexey Navalny returned to the Russian Federation on January 17, 2021, where he was immediately detained for violating his parole from a 2014 conviction that the European Court of Human Rights had determined to be arbitrary and manifestly unreasonable;Whereas, on February 2, 2021, in hastily convened proceedings that were an affront to due process, Alexey Navalny had his probation revoked and was sentenced to roughly two and a half years in prison for violating his parole while in Germany in a coma recovering from the Kremlin-led assassination attempt;Whereas surrounding Alexey Navalny’s sentencing, hundreds of thousands of Russian citizens across the country braved freezing temperatures to show support for Navalny, constituting the largest protests in decades in which they called President Putin a thief and demanded Navalny’s release;Whereas during these peaceful demonstrations Russian authorities used harsh physical punishment and repression tactics, and arbitrarily detained over 12,000 peaceful protesters and journalists;Whereas in Moscow and Saint Petersburg, peaceful protesters have been held in overflowing detention centers, in many cases overnight with little to no access to food, water, proper sanitation, and no COVID–19 precautions;Whereas following Radio Free Europe/Radio Liberty’s live coverage of Alexey Navalny’s return to Russia, his arrest and the subsequent protests, the Putin regime accelerated its crackdown on RFE/RL’s Russia operations, levying large fines and court actions against it for refusing to abide by a discriminatory administrative order to prominently label every individual web article, social media post, video and radio broadcast with a foreign agent label in an attempt to undermine RFE/RL’s reputation for independence and intimidate RFE/RL’s large audience in Russia;Whereas Russians, particularly Russian youth, have used social media to debunk state-sponsored disinformation and encourage peaceful demonstrations, leading to a renewed crackdown against social media by Russian authorities;Whereas Russia expelled diplomats from Poland, Germany, and Sweden on February 8, 2021, after they observed pro-Navalny protests;Whereas the European Parliament issued a Joint Motion for a Resolution on January 20, 2021, calling for the immediate release of Alexey Navalny and all other individuals detained in relation to his return to Russia and condemning Russian authorities’ use of chemical nerve agents against its own citizens and continued attacks on dissidents and civil society through attempts to silence any opposition;Whereas the January 20, 2021, European Parliament resolution also calls on the EU and its Member States to expand sanctions against Russia and to critically review cooperation with Russia in various foreign policy platforms and on projects such as Nord Stream 2, the completion of which the EU must stop immediately, following Navalny’s wrongful imprisonment;Whereas the European Court of Human Rights has on February 16, 2021, called for the immediate release of Alexey Navalny by the Russian authorities under Rule 39 of the Rules of Court;Whereas the Biden administration imposed costs for harmful foreign activities by the Government of the Russian Federation, including imposing additional sanctions on entities supporting Russian malign influence activities, expelling Russian diplomats, and formally attributing the Russian Foreign Intelligence Service (SVR) as the perpetrator of the SolarWinds cyber attack;Whereas Amnesty International on February 10, 2021, issued a joint letter with 84 other human rights organizations from around the world calling on the United Nations Human Rights Council to respond to the human rights abuses being committed by authorities in Russia and the recent crackdown on dissent and voices of independent civil society in the Russian Federation that violates citizens’ rights to freedoms of expression, association, and assembly;Whereas, on March 13, 2021, the Kremlin security services entered a Congress of elected municipal deputies and arrested nearly 200 people for the crime of not adhering to the Kremlin’s command of how to interact with local constituents;Whereas some of those charged include elected leaders such as Ilya Yashin and Yulia Galyamina, pro-democracy reformers Andrey Pivovarov and Anastasia Burakova, and well-known politician Vladimir Kara-Murza;Whereas Mr. Navalny’s press secretary, Kira Yarmysh, and activist Lyubov Sobol, have continually faced political persecution for their actions in support of Alexey Navalny and the democratic movement in Russia;Whereas Alexey Navalny began a twenty-four day hunger strike on March 31, 2021, in an attempt to receive appropriate medical attention, which he ended after he was transferred to a prison hospital due to his deteriorating health condition;Whereas, on April 16, 2021, the Kremlin designated Alexey Navalny’s Anti-Corruption Foundation and his regional political headquarters as extremist groups, effectively liquidating the organization in Russia and, following this designation, legislation has been introduced that would prohibit any person who has ever worked, volunteered, or donated to extremist organizations from running in elections for several years;Whereas, on September 19, 2021, the Russian Federation will hold its parliamentary elections, ahead of which the Kremlin has introduced policies that might prohibit opposition leaders from participating in the election;Whereas, on April 24, 2021, Alexey Navalny’s doctors published an open letter with detailed analysis of his condition, concluding that there is a grave danger to his health and that he is not receiving adequate treatment and should be allowed to receive independent medical inspection;Whereas more than 200 world-renowned writers, historians, artists, as well as Russian philanthropy leaders, economists, and medical professionals have written open letters calling on Vladimir Putin to ensure Alexey Navalny’s access to proper medical treatment;Whereas, on April 23, 2021, the independent media outlet Meduza, which has been providing detailed coverage of Alexey Navalny’s investigations, activism, persecution, and protests in his support, and which published the open letter of over 70 Russian charity leaders and philanthropists demanding Alexey Navalny be granted access to qualified medical care, was designated by the Government of the Russian Federation as a foreign agent media, in a clear attempt to undermine its ability to retain and engage with its readers and supporters and to limit the Russian citizens’ access to objective journalism;Whereas bipartisan members of the United States House of Representatives and Senate have condemned the blatant poisoning of Alexey Navalny by Russian authorities; Whereas the Chair and Ranking Member of the House Foreign Affairs Committee transmitted letters to the executive branch triggering a mandatory investigation into Russia’s use of chemical weapons in the poisoning of Alexey Navalny, as required under the Chemical and Biological Weapons Control and Warfare Elimination Act of 1991; andWhereas the United States and its allies and partners must stand together with the Russian people and condemn the Russian government’s human rights abuses: Now, therefore, be itThat the House of Representatives—(1)recognizes the sacrifices and bravery of the Russian people in their struggle for democracy, rule of law, and respect for human rights while enduring state-sponsored violence and oppression from Russian authorities;(2)remembers the numerous Soviet and Russian dissidents who have been persecuted and repressed by the authorities;(3)condemns the continued human rights violations committed by Russian authorities against peaceful demonstrators, civil society activists, opposition leaders, students, educators, medical personnel, and journalists, among others, and calls for such authorities to halt any further acts of violence against its own citizens;(4)calls on Russian authorities to remove legal restrictions to Russians’ basic rights to freedom of association and expression;(5)finds the continued detention of Alexey Navalny to be baseless and a violation of his fundamental due process rights as protected under the Russian Constitution and calls for his immediate release;(6)calls for the immediate release of all political prisoners, including those detained in connection with the peaceful demonstrations in response to the detention of Alexey Navalny;(7)calls on the Secretary of State and the Secretary of the Treasury to use their authority under the Sergei Magnitsky Rule of Law Accountability Act of 2012 (title IV of Public Law 112–208) and the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328) to designate individuals whom they determine upon investigation to have been involved in the poisoning of Alexey Navalny and Vladimir Kara-Murza, as perpetrators, organizers, or masterminds, on the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury, freezing their assets and making them ineligible to receive United States visas;(8)urges the United States Government to continue to raise the case and call for the release of Alexey Navalny, and all other political prisoners, in all of its interactions with the Government of the Russian Federation;(9)urges the Russian Federation to immediately halt all production of banned chemical weapons and allow for independent verification by the Organization for the Prohibition of Chemical Weapons;(10)calls for increased coordination among the United States, the European Union, the United Kingdom, Canada, and other allies and partners to increase the cost for the Russian Federation’s continued human rights violations; and(11)continues to support the aspirations of the people of the Russian Federation for a democratic future based on human rights, transparency, and the rule of law.